PER CURIAM
Defendant appeals a judgment of conviction for one count of identity theft, ORS 165.800, and one count of theft in the second degree, ORS 164.045. He argues that the trial court erred in denying his motion for a judgment of acquittal on the identify theft charge because the evidence showed only that he gave a false name to a police officer. Defendant argues that, in light of our opinion in State v. Fields, 191 Or App 127, 79 P3d 915 (2003), evidence that he merely misidentified himself to the police is insufficient to prove that he committed that offense. The state agrees that, in light of Fields, the trial court erred in denying defendant’s motion. We accept the state’s concession.
Judgment of conviction for identity theft reversed; otherwise affirmed.